Citation Nr: 0816972	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-28 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for skin rash and burns, 
shakes, vomiting, fuzzy vision with glaucoma, and breathing 
problems, to include as a result of exposure to mustard gas, 
asbestos, ionizing radiation and as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1991 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO in St. Louis, Missouri, on brokerage for the RO in Des 
Moines, Iowa, which denied the claim for service connection.  

The veteran testified before a Decision Review Officer at an 
October 2003 hearing at the RO.  A transcript has been 
associated with the file.

The veteran requested a videoconference hearing before a 
Member of the Board in his July 2004 substantive appeal.  The 
veteran failed to report for his scheduled hearing in January 
2008.  The request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The veteran has none of the disorders presumptively 
related to mustard gas exposure.

2.  The veteran has none of the disorders associated with 
asbestos exposure.

3.  The veteran has no history of ionizing radiation exposure 
and has none of the disorders presumptively related to 
radiation exposure, and has submitted no scientific evidence 
linking a current disorder to radiation exposure.

4.  There is no undiagnosed illness present on the record; 
the veteran's disabilities have been diagnosed or there is no 
objective confirmation that they exist.

5.  None of the veteran's disabilities have been related to 
service; rather they have been related to his morbid obesity 
and depression.




CONCLUSION OF LAW

The veteran's skin rash and burns, shakes, vomiting, fuzzy 
vision with glaucoma, and breathing problems was not incurred 
in or aggravated by active service, nor presumed to be due to 
mustard gas, asbestos, ionizing radiation or undiagnosed 
illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 
3.316, 3.317; M21-1, Part VI, 7.21(a)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in February 2004 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
February 2004, he was provided four months to respond with 
additional argument and evidence and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the veteran in June 2004.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Prior to initial adjudication the 
veteran also received May 2001 letters requesting additional 
evidence to develop evidence of inservice exposure to 
environmental hazards, including mustard gas, undiagnosed 
illness and ionizing radiation.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The February 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his claimed skin rash and burns, 
shakes, vomiting, fuzzy vision with glaucoma, and breathing 
problems conditions can be directly attributed to service.  
Further examination or opinion is not needed on these claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions either exist or may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has skin rash and burns, shakes, 
vomiting, fuzzy vision with glaucoma, and breathing problems 
as a result of environmental hazards to which he was exposed 
during service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has alleged a variety of causes to his 
disabilities which have been confirmed.  He has, at various 
times, claimed that they are the result of mustard gas, 
asbestos, ionizing radiation and an undiagnosed illness.  The 
RO undertook development to determine whether the veteran 
actually had exposure to mustard gas, asbestos, and ionizing 
radiation and found nothing.  The veteran's service records 
do not support such a conclusion.  The veteran does not have 
a DD 1141, which would document inservice radiation exposure.  

Additionally, these environmental hazards are known to pose 
significant health risks.  The Secretary has acted to 
establish presumptions and procedures for adjudication of 
claims of service connection relying on exposure as the 
evidence of inservice incurrence.

Exposure to mustard gas is presumptively the cause of chronic 
conjunctivitis, keratitis, corneal opacities, several 
cancers, chronic laryngitis, bronchitis, emphysema, asthma 
and chronic obstructive pulmonary disease.  See 38 C.F.R. 
§ 3.316.  The veteran has none of these disorders.  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This 
has now been reclassified in a revision to the Manual at M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
The veteran does not have fibrosis, tumors, cancers, or 
pleural or peritoneum disorders. 

Ionizing radiation is presumptively the cause of a variety of 
cancers and tumors.  See 38 C.F.R. § 3.311.  The veteran has 
none of these.  In the alternative, the veteran may submit 
scientific evidence that his disabilities are the result of 
radiation exposure; he has not done so.  See id.  There is no 
further development or discussion warranted for ionizing 
radiation.  

Presumptive service connection may also be established for a 
qualifying chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; 71 Fed. Reg. 75669 (December 18, 2006).  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike the 
elements for direct service connection given below, for the 
undiagnosed illness part of the veteran's claim, competent 
evidence linking a current disability to an event during 
service need not be provided.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  The veteran's DD 214 reflects a Southwest 
Asia Service Medal; the Board is satisfied by the proof of 
the veteran's service in theater.

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

The veteran was provided with a comprehensive VA examination 
in May 2004 to assess the existence and likely etiology of 
his various complaints.  The veteran has complained of 
superficial burning pain along the posterior neck.  On review 
of the file, physical examination, laboratory testing and x-
ray studies, the examiner concluded that the complaints were 
part of a somatoform disorder.  This accorded with a March 
2003 neurology consultation which found no sensory 
abnormality and no radiculopathy.  The Board notes that the 
remaining treatment notes diagnose chronic pain.  As for the 
veteran's complaints of skin rashes, the veteran was noted to 
have seborrheic dermatitis of the scalp, neck and face.  The 
veteran has also complained of lesions on his lower legs, 
which he indicated started after his return from the Persian 
Gulf.  These have not been confirmed on examination.  For the 
breathing problem complaints, the veteran was also diagnosed 
with obstructive sleep apnea.  The veteran also became 
dyspneic on walking.  Pulmonary function tests were otherwise 
normal.  Blood gas tests were also normal.  For his visual 
complaints, the veteran bears a diagnosis of wide angle 
glaucoma.  For his vomiting and general gastrointestinal 
complaints, the veteran has been diagnosed with mild 
gastritis and gastroesophageal reflux disease type symptoms.  
The veteran's complaints of shaking episodes were explored, 
but there is no evidence of a neurological disorder, or 
documented history of a seizure disorder.  

The veteran's complaints do not constitute a 'qualifying 
chronic disability' within the meaning of the relevant 
regulations.  These symptoms are not part of the recognized 
medically unexplained chronic multisymptom illnesses listed 
above.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i), 
supra.  The Secretary has not identified seborrheic 
dermatitis, sleep apnea, wide angle glaucoma, and gastritis 
to be the result of qualifying chronic disabilities.  Id.  
The Board notes that it need not go through an undiagnosed 
illness analysis because the conditions discussed herein are 
both known and definitively diagnosed as seborrheic 
dermatitis, sleep apnea, wide angle glaucoma, and gastritis.  
Id.  The veteran's complaints of "shakes" have no objective 
confirmation of signs or non-medical indicators indicating 
its presence as a chronic disability.  Accordingly, the Board 
concludes that service connection under the mustard gas, 
asbestosis, ionizing radiation and undiagnosed illness 
provisions is not warranted.  See 38 C.F.R. §§ 3.311, 3.316, 
3.317; M21-1, Part VI, 7.21(a)(1).

The Board also notes that conditions beyond those discussed 
above receive presumptive service connection.  Where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and peptic ulcers become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran has 
been diagnosed with gastritis and there has been no evidence 
to show that he has developed an ulcer or that one was shown 
within one year of separation from service.  The veteran 
cannot benefit from the presumption.  See id.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

At a minimum, service connection requires a diagnosis of a 
current disability.  See id; see also Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As no neurological 
disorder has been identified, the veteran's complaints of 
pain in his neck and shaking episodes cannot be service 
connected.  See id.  

The veteran has been diagnosed with a variety of skin 
disorders.  He has indicated that, shortly after service, he 
developed lesions on the skin of his legs.  In December 2000, 
he was diagnosed with eczematous dermatitis, psoriasis and a 
maculopapular rash at the base of his neck.  At his May 2004 
VA treatment visit, he had a burning rash on his scalp and 
back.  As noted above, the veteran was noted to have 
seborrheic dermatitis of the scalp, neck and face.  His May 
2004 VA examination report also noted factitial dermatitis in 
the latter stages of healing on the anterior aspect of his 
legs.  There is, in short, no one constant skin disability 
present.  The veteran has had a variety of complaints, which 
the Board recognizes that he is competent to report.  The 
inconsistency of diagnosis leads the Board to conclude that 
the veteran has suffered from several distinct, transient 
skin disabilities.  Furthermore, the veteran's complaints of 
a burning sensation have not been correlated to an objective 
cause on examination.  A July 2000 Gulf War Registry 
examination report indicates that the burning complaints had 
been ongoing to two to three years, well after the veteran's 
separation from service.  The Board finds, therefore, that 
there is no continuity to service or relationship to an 
inservice event that could have caused such skin 
disabilities, including the claimed chemical exposure.  
Service connection for skin rashes and burns is denied.  See 
Hickson, supra.  

As for the veteran's breathing problems, there is no evidence 
of a nexus to service.  The May 2004 examination report notes 
that the veteran weighed 478 pounds on examination, which was 
down from a peak weight of approximately 540 pounds in 2003, 
at a height of 5' 10", according to his VA treatment 
records.  The veteran has been diagnosed with obstructive 
sleep apnea and no other respiratory disorder.  The examiner 
indicated that the veteran's sleep apnea is most likely the 
result of the veteran's morbid obesity.  This opinion is 
uncontested on the record.  The Board also notes that a 
September 1999 VA treatment note indicates that the veteran 
broke his nose in 1994, which was after service.  The Board 
finds that the preponderance of the evidence is against a 
relationship to an inservice incurrence event, including 
claimed chemical exposure.  The Board concludes that service 
connection for a breathing problem must fail on a direct 
basis.  See Hickson, supra.  

There is no evidence in the veteran's service medical 
records, to include his separation from service physical 
examination, which would show that the veteran had glaucoma, 
or any other eye disability, during service.  In light of the 
Board's discussion regarding mustard gas, asbestos, ionizing 
radiation and undiagnosed illness, there is no identified 
inservice event, like chemical exposure, during service which 
could account for his current disability.  As there is no 
evidence of inservice incurrence and no evidence of a nexus 
between the current disability and an event during service, 
service connection for glaucoma must fail on a direct basis.  
See Hickson, supra.  

The veteran had several complaints of stomach problems during 
service.  In May 1991, the veteran had nausea and vomiting 
after eating.  In December 1991, the veteran had stomach 
cramping.  In December 1992, the veteran was diagnosed with 
gastroenteritis.  His separation examination contains normal 
clinical findings for his gastrointestinal tract.  The 
veteran's VA treatment records show a different problem.  The 
veteran had complaints of burning pain in his stomach and 
gas.  A January 2004 upper GI endoscopy showed minimal 
chronic antritis with no h. pylori.  The examiner noted that 
the veteran's abdominal ultrasound and CLO-tests were 
negative.  The veteran's liver function tests were normal 
except for a mildly elevated ALT of 57, most likely due to 
alcohol use with a past history of mild fatty liver.  The 
veteran had recent weight loss, which was intentional.  
Surgical pathology noted that a biopsy had found changes 
consistent with a gastropathy secondary to bile reflux, 
alcohol or non steroidal anti-inflammatory drug use.  On 
review of the veteran's history and service medical records, 
the examiner concluded that the veteran's stomach complaints 
were less likely than not related to service.  There is no 
opinion to the contrary on the record.  The Board finds that 
the veteran's stomach complaints are not related to service.  
Service connection must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for skin rash and burns, 
shakes, vomiting, fuzzy vision with glaucoma, and breathing 
problems, to include as a result of exposure to mustard gas, 
asbestos, ionizing radiation and as due to an undiagnosed 
illness is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


